Citation Nr: 1043122	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code (also known as Montgomery GI 
Bill - Selected Reserve (MGIB-SR)).


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that 
denied the Veteran's claim for educational benefits.  The issue 
was remanded by the Board for further development in April 2010.


FINDINGS OF FACT

1.  The Veteran first entered active duty in June 1966 and he had 
no active duty after June 1969.

2.  The evidence of record does not demonstrate that the Veteran 
served with the Selected Reserve of the Army, Navy, Air Force, 
Marine Corps, Coast Guard, or the Army and/or Air National Guard.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits 
under Chapter 1606 of Title 10 of the United States Code, have 
not been met. 10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 
C.F.R. §§ 21.7450, 21.7550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  However, when the 
facts are not in dispute and the Veteran's eligibility is 
determined by applying the law to those undisputed facts, as is 
the case here, no further notice or evidence assistance could 
affect the outcome of the claim, so that the duties to notify and 
to assist are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).


II. Educational assistance benefits under Chapter 1606, Title 10, 
United States Code

The Veteran applied for educational benefits in March 2007, 
however he did not indicate under which program he was applying.  
In April 2010, the Board denied entitlement to educational 
benefits under Chapter 30, Title 38, United States Code, as well 
as educational assistance benefits under Chapter 1607, Title 10, 
United States Code (also known as Reserve Educational Assistance 
Program (REAP)).

In March 2007, the RO determined that the Veteran was not 
eligible for MGIB-SR educational assistance benefits under 
Chapter 1606 of Title 10 of the United States Code.  The program 
is an educational assistance program for members of the Selected 
Reserve of the Army, Navy, Air Force, Marine Corps, and Coast 
Guard, as well as the Army and Air National Guard.  Educational 
benefits are available to members of the Selected Reserve under 
Chapter 1606 when he/she enlists, reenlists, or extends an 
enlistment as a reservist so that the total period of obligated 
service is at least 6 years from the date of such enlistment, 
reenlistment, or extension.  See 38 C.F.R. § 21.7540 (2010).

The Reserve components decide who is eligible for the program and 
VA makes the payments for the program.  VA regulations provide 
that a determination of an individual's eligibility for MGIB-SR 
benefits is to be made by the Armed Forces.  See 38 C.F.R. § 21. 
7540(a) (2010).

In the April 2008 statement of the case, the RO noted that the 
Department of Defense (DoD) did not have a record of Selected 
Reserve service for the Veteran, and that he was not eligible for 
MGIB-SR.  While the claims folder contained a document indicating 
the DoD's determination that the Veteran was ineligible for REAP 
educational assistance benefits, there was no similar document in 
the claims folder with respect to DoD's determination of MGIB-SR 
educational assistance eligibility.  As such, the Board was 
unable conduct a de novo review of the claim in April 2010.  The 
Veteran's claim was remanded for the RO/AMC to obtain whatever 
evidence the RO had with respect to the Veteran's eligibility for 
MGIB-SR educational benefits, and to associate all documentation 
of DoD's information with the Veteran's claims folder.

Pursuant to the April 2010 remand, VA submitted a DoD Information 
Request, asking DoD to verify eligibility for education 
assistance per Chapter 1606 of Title 10 of the United States 
Code.  Further, DoD was asked to provide the reason for any 
finding of ineligibility.  In response, DoD noted that there was 
no information in their personal system with regard to the 
Veteran, that he did not have an Official Military Personnel 
File, and that there were no records pertaining to Marine Corps 
Reserve service.  Without any information available with regard 
to the Veteran's service in the Marine Corps Reserve, the DoD 
official was unable to determine eligibility status.

In fact, in a statement received from the Veteran, he conceded 
that his Reserve obligation, per his DD-214, consisted of 
inactive duty prior to discharge from service.  He noted that he 
did receive a letter after separation which indicated his status 
as an inactive Reservist.  However, the Veteran stated that he 
was not required to report-in, or attend meetings.  He did note 
that between 1971 and 1973 he worked in the U.S. Department of 
Forestry, that between 1975 and 1985 he served as a law 
enforcement officer, and that he was employed by the California 
Department of Fish and Game from 1997 through 2002.  However, no 
Selected Reserve duty was reported.  See Statement, March 12, 
2008.

As noted above, for benefits under Chapter 1606, a determination 
of an individual's eligibility for MGIB-SR benefits is to be made 
by the Armed Forces.  38 C.F.R. § 21. 7540(a).  Here, the DoD has 
determined that the Veteran has not served in the Selected 
Reserve of the Marine Corps, or any other branch, and is 
therefore not eligible for Chapter 1606.  While the Board 
acknowledges the Veteran's public service throughout his various 
occupations, service of this type does not meet the criteria for 
educational assistance through VA.  Since VA has no authority to 
change a DoD determination of eligibility, the claim for MGIB-SR 
benefits cannot be granted.




ORDER

Entitlement to educational assistance benefits under Chapter 1606 
of Title 10 of the United States Code is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


